UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02183 BABSON CAPITALCORPORATE INVESTORS (Exact name of registrant as specified in charter) 1500 Main Street P.O. Box 15189 Springfield, MA 01115-5189 (Address of principal executive offices) (Zip code) Christopher A. DeFrancis, Vice President, Secretary and Chief Legal Officer 1500 Main Street, Suite 2800, Springfield, MA 01115-5189 (name and address of agent for service) Registrant's telephone number, including area code: 413-226-1000 Date of fiscal year end: December 31 Date of reporting period: July 1, 2014 - June 30, 2015 Item 1.Proxy Voting Record. NORTEK, INC. Ticker:NTK Security ID:656559309 Meeting Date:April 28, 2015 Meeting Type:Annual # Proposal Mgt Rec. Vote Cast Sponsor 1. Election of Directors i. Michael J. Clarke For For Management ii. Daniel C. Lukas For For Management iii. Bennett Rosenthal For For Management 2. Ratify Appointment of Independent Auditors For For Management SUPREME INDUSTRIES, INC. Ticker:STS Security ID:868607102 Meeting Date:May 6, 2015 Meeting Type:Annual # Proposal Mgt Rec. Vote Cast Sponsor Election of Directors For For Management Election of Directors For For Management Election of Directors For For Management 2. Ratify Appointment of Independent Auditors For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant): Babson Capital Corporate Investors By: /s/Michael L. Klofas Michael L. Klofas, President Date:
